      Case 1:20-cr-00213-MKV Document 189 Filed 08/13/21 Page 1 of 2




                                         USDC SDNY
                                         DOCUMENT
                                         ELECTRONICALLY FILED
                                         DOC #:
UNITED STATES DISTRICT COURT             DATE FILED: 8/13/21
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA,         :

            - v -                 :          ORDER
                                             20-cr-213 (MKV)
ERICK OLEAGA,                     :

                    Defendant.    :

- - - - - - - - - - - - - - - x


            MARY KAY VYSKOCIL, U.S.D.J.

            WHEREAS ERICK OLEAGA has indicated his intent to enter

a plea of guilty in this matter;

            WHEREAS the ongoing COVID-19 pandemic necessitates

that the change-of-plea hearing in this case take place

remotely;

            WHEREAS the CARES Act and findings made by the

Judicial Conference of the United States and Chief Judge Laura

Taylor Swain of the Southern District of New York allow for

guilty pleas to be taken by phone or video, subject to certain

findings made by the District Judge;

            THE COURT HEREBY FINDS that, for the reasons set forth

in the parties’ joint application dated August 10, 2021, the

change-of-plea hearing in this case cannot be further delayed
         Case 1:20-cr-00213-MKV Document 189 Filed 08/13/21 Page 2 of 2



without serious harm to the interests of justice.



Dated:       New York, New York
                    13 2021
             August __,


SO ORDERED:



             ______________________________

             HONORABLE MARY KAY VYSKOCIL
             United States District Judge
             Southern District of New York
